Exhibit 10.61

PREPARED BY AND WHEN

RECORDED RETURN TO:

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention: Russell W. Oshman

MORTGAGE

(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

BY

CHEYENNE LOGISTICS LLC,

A DELAWARE LIMITED LIABILITY COMPANY

AS GRANTOR

TO

HOLLYFRONTIER CORPORATION,

A DELAWARE CORPORATION

AS MORTGAGEE

DATED EFFECTIVE AS OF JANUARY 31, 2012

THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND MORTGAGEE (SECURED
PARTY) ARE SET FORTH IN THIS INSTRUMENT.



--------------------------------------------------------------------------------

MORTGAGE

(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)

This MORTGAGE (WITH SECURITY AGREEMENT AND FINANCING STATEMENT) (hereinafter
referred to as this “Mortgage”), is entered into effective as of the 31st day of
January, 2012, by CHEYENE LOGISTICS LLC, a Delaware limited liability company
(“Grantor”), having an address for notice at 2828 N. Harwood, Suite 1300, Dallas
Texas 75201, to and for the benefit of the herein below defined Mortgagee.

W I T N E S S E T H:

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

(a) Asset Leases. All leases of real property now or hereafter entered into or
acquired by Grantor on which all or a part of the Assets are located, including,
without limitation, the leases described on Exhibit B, if any.

(b) Assets. The pipelines, storage tanks, loading and/or unloading racks, and
other assets described on Exhibit A.

(c) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (i) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of more than 50% of the equity or equivalent interest
in any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.

(d) Contracts: The contracts, agreements, leases and other legally binding
rights and obligations of Grantor, to the extent such contracts, agreements,
leases or other legally binding rights or obligations cover, include or relate
to all or any portion of the Real Property or the Assets, if any, but excluding
those contracts and agreements constituting Leases and Easements.

(e) Easements: All easements, rights-of-way, property use agreements, line
rights and real property licenses required to operate the Assets now or
hereafter entered into or acquired by Grantor, including, without limitation,
the easements, rights-of-way, property use agreements, line rights and real
property licenses described on Exhibit B, if any.

(f) Equipment. To the extent same do not constitute Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection

 

1



--------------------------------------------------------------------------------

devices, tanks, machinery, engines, pipes, pipelines, valves, valve boxes,
connections, gates, scraper trap extenders, telecommunication facilities and
equipment (including microwave and other transmission towers), lines, wires,
computer hardware, fixed or mobile machinery and equipment, vehicle refueling
tanks, pumps, heating and non-pipeline pumping stations, fittings, tools,
furniture and metering equipment now owned or hereafter acquired by Grantor.

(g) Event of Default: Any happening or occurrence described in Article 7 of this
Mortgage.

(h) Fee Land. All parcels of fee simple real property now or hereafter owned by
Grantor on which any part of the Assets are located including, without
limitation, the property held in fee by Grantor described on Exhibit B, if any

(i) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) the Real Property or the
Assets, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof.

(j) Frontier Refining. Frontier Refining LLC, a Delaware limited liability
company.

(k) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.

(l) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.

(m) HEP. Holly Energy Partners, L.P., a Delaware limited partnership.

(n) HEP Operating. Holly Energy Partners – Operating, L.P., a Delaware limited
partnership.

(o) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.

(p) Improvements: All structures, fixtures and appurtenances located on the Real
Property, and now or hereafter owned by Grantor, including, without limitation,
the Assets (to the extent the same constitute structures, fixtures or
appurtenances located on the Real Property and are now or hereafter owned by
Grantor).

 

2



--------------------------------------------------------------------------------

(q) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all Asset Leases and any other leases, subleases or other agreements
pursuant to which Grantor is granted a possessory interest in the Real Property.

(r) Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.

(s) Mortgage: Shall have the meaning set forth in the introductory paragraph
hereof.

(t) Mortgaged Property: The Subject Property, together with:

(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Real Property or any part thereof; and

(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and

(iii) all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.

As used in this Mortgage, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.

(u) Mortgagee: HollyFrontier Corporation, a Delaware corporation whose address
for notice hereunder is 2828 N. Harwood, Suite 1300, Dallas, Texas 75201.

(v) Obligations: Shall have the meaning given such term in Section 2.1.

 

3



--------------------------------------------------------------------------------

(w) Permits: All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Assets, including, without limitation,
right-of-way permits from railroads and road crossing permits or other
right-of-way permits from Governmental Entities, in each case to the extent the
same are assignable.

(x) Permitted Encumbrances: Any of the following matters:

(i) any (A) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Assets (collectively, the “Operations”) or the
operation, storage, transportation, shipment, handling, repair, construction,
improvement or maintenance of the Mortgaged Property, and (B) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’, warehousemen’s,
barge or ship owner’s and carriers’ liens or other similar liens, security
interests or charges for liquidated amounts arising in the ordinary course of
business incidental to the conduct of the Operations or the ownership and
operation of the Mortgaged Property, securing amounts the payment of which is
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith with any action or proceeding
to foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (ii) any liens or security interests for Taxes not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business with any action or proceeding to foreclose or attach any of the
Mortgaged Property on account thereof properly stayed; (iii) any liens or
security interests reserved in leases, rights of way or other real property
interests for rental or for compliance with the terms of such leases, rights of
way or other real property interests, provided payment of the debt secured is
not delinquent or, if delinquent, is being contested in good faith in the
ordinary course of business with any action or proceeding to foreclose or attach
any of the Mortgaged Property on account thereof properly stayed; (iv) all prior
reservations of minerals in and under or that may be produced from any of the
lands constituting part of the Mortgaged Property or on which any part of the
Mortgaged Property is located; (v) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,
encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (vii) any contract, easement, instrument, lien, security instrument,
permit, amendment, extension or other matter entered into by a party in
accordance with the terms of the Purchase Agreement (as hereinafter defined) or
in compliance

 

4



--------------------------------------------------------------------------------

with the approvals or directives of the other parties made pursuant to such
Purchase Agreement; (viii) all Post-Closing Consents (as defined in the Purchase
Agreement or any instrument securing the Senior Bank Liens); (ix) defects in the
early chain of the title consisting of the mere failure to recite marital status
in a document or omissions of successions of heirship proceedings, unless such
failure or omission results in another Person’s superior claim of title to the
Easements or relevant portion thereof; (x) any assertion of a defect based on a
lack of a survey with respect to the Assets; (xi) any title defect affecting (or
the termination or expiration of) any easement, right of way, leasehold interest
or fee interest affecting all or any portion of the Real Property which has been
replaced prior to the date of this Mortgage by an easement, right of way,
leasehold interest or fee interest covering substantially the same land or the
portion thereof used by Mortgagee or its Affiliates; and (xii) all Senior Liens.

(y) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.

(z) Personalty: The Equipment and all other personal property (other than the
Fixtures) and intangible assets of any kind or character as defined in and
subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in Wyoming, which are now or
hereafter located or to be located upon, within or about the Real Property, or
which are or may be used in or related to the planning, development, financing
or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.

(aa) Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha, normal
butane and isobutane transported through or stored in or at the Assets.

(bb) Purchase Agreement: That certain LLC Interest Purchase Agreement dated
effective as of November 1, 2011, among Mortgagee, Frontier Refining and
Frontier El Dorado Refining LLC, a Delaware limited liability company, as
sellers, HEP Operating, as buyer, and HEP.

(cc) Real Property: Collectively, the Fee Land, the real property subject to the
Asset Leases, the real property subject to the Easements, and any Improvements
now or hereafter located on any of the foregoing.

(dd) Records: All records and documents now or hereafter acquired by Grantor
relating solely to the ownership, condition or operation of the Subject
Property.

(ee) Security Documents: This Mortgage and any and all other documents now or
hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.

(ff) Senior Bank Liens: Collectively, (i) each lien and security interest in all
or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its

 

5



--------------------------------------------------------------------------------

Affiliates under the Senior Credit Agreement, and (ii) each lien and security
interest in all or any portion of the Mortgaged Property hereafter granted by
any Person who acquires an interest in all or any portion of the Mortgaged
Property securing senior debt of such Person.

(gg) Senior Credit Agreement. The Second Amended and Restated Credit Agreement
dated as of February 14, 2011 (as hereafter renewed, extended, amended,
supplemented and/or restated from time-to-time) among HEP Operating, as
borrower, the lenders party thereto from time to time (the “Lenders”), the
Lenders issuing letters of credit thereunder from time to time (the “Issuing
Banks”), and Wells Fargo Bank, N.A. as administrative agent for the Lenders and
the Issuing Banks.

(hh) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Mortgage shall be subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Mortgagee and the holder of such
lien and security interest and recorded in the real property records of Laramie
County, Wyoming.

(ii) Subject Property: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Grantor
solely in connection with the ownership or operation of the Assets:

(i) The Assets;

(ii) The Fee Land;

(iii) The Asset Leases;

(iv) The Easements;

(v) The Improvements;

(vi) The Equipment;

(vii) The Contracts;

(viii) Intellectual property rights and related computer software;

(ix) The Permits; and

(x) The Records.

(jj) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.

 

6



--------------------------------------------------------------------------------

(kk) Throughput Agreement: Subject to Section 11.20, that certain Tankage,
Loading Rack and Crude Oil Receiving Throughput Agreement (Cheyenne) dated
effective as of November 1, 2011, by and between Frontier Refining and Grantor,
as such agreement has been amended to date or may be amended, amended and
restated, replaced, or otherwise modified at any time in the future.

(ll) UCC. The Uniform Commercial Code, as codified and in effect in the State of
Wyoming.

ARTICLE 2

GRANT

 

2.1 Grant To secure and enforce the prompt performance and compliance by Grantor
of all obligations set forth for such Persons in the Throughput Agreement, plus
all claims (as such term is defined in the Bankruptcy Code) of or damages owed
to the Mortgagee and/or Frontier Refining against Grantor and/or the Mortgaged
Property resulting from any rejection of the Throughput Agreement by any such
Person in any bankruptcy or insolvency proceeding involving Grantor, and any
reasonable costs and expenses (including, but not limited to, attorneys’ and
experts’ fees and court costs) incurred by Mortgagee in enforcing and exercising
its rights hereunder (collectively, the “Obligations”), Grantor hereby
MORTGAGES, GRANTS, SELLS, TRANSFERS, ASSIGNS AND CONVEYS, WITH THE POWER OF
SALE, unto Mortgagee the Mortgaged Property, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee,
forever, and Grantor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee
against every Person whomsoever lawfully claiming or to claim the same or any
part thereof other than against any holder of any Senior Lien; provided,
however, that this grant shall terminate upon the full performance and discharge
of all of the Obligations and in accordance with the other terms set forth
herein.

 

2.2 Maximum Secured Indebtedness. THE OUTSTANDING INDEBTEDNESS SECURED BY
PROPERTY LOCATED IN WYOMING SHALL NOT AT ANY ONE TIME EXCEED THE AGGREGATE
MAXIMUM AMOUNT OF $130,000,000.00, WHICH SHALL CONSTITUTE THE MAXIMUM AMOUNT AT
ANY TIME SECURED HEREBY. THE OBLIGATIONS WILL, SUBJECT TO EXTENSION OF THE
THROUGHPUT AGREEMENT, EXPIRE AND MATURE ON OCTOBER 31, 2026.

 

7



--------------------------------------------------------------------------------

ARTICLE 3

WARRANTIES AND REPRESENTATIONS

Grantor hereby unconditionally warrants and represents to Mortgagee as follows:

 

3.1 Organization and Power. Grantor is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has complied with all conditions prerequisite to its doing business in
the State of Wyoming, and has all requisite power and all governmental
certificates of authority, licenses, permits, qualifications and documentation
to own, lease and operate its properties and to carry on its business as now
being, and as proposed to be, conducted.

 

3.2 Validity of Security Documents. The execution, delivery and performance by
Grantor of the Security Documents (a) are within Grantor’s powers and have been
duly authorized by Grantor’s general partner, sole member or other necessary
parties, and all other requisite action for such authorization has been taken;
(b) have received all (if any) requisite prior governmental approval in order to
be legally binding and enforceable in accordance with the terms thereof; and
(c) will not violate, be in conflict with, result in a breach of or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property or assets,
except as contemplated by the provisions of the Security Documents. The Security
Documents constitute the legal, valid and binding obligations of Grantor and
others obligated under the terms of the Security Documents, in accordance with
their respective terms.

 

3.3 Lien of this Instrument. Subject to the Senior Liens, this Mortgage
constitutes a valid and subsisting mortgage and Mortgage lien on the Real
Property and the Fixtures and a valid, subsisting security interest in and to,
and a valid assignment of, the Personalty and Leases, all in accordance with the
terms hereof.

 

3.4 Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Mortgage, or involving the
validity or enforceability of this Mortgage or the priority of the liens and
security interests created by the Security Documents, and no event has occurred
(including specifically Grantor’s execution of the Security Documents) which
will violate, be in conflict with, result in the breach of, or constitute (with
due notice or lapse of time, or both) a default under, any Legal Requirement or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of Grantor’s property other than the liens and
security interests created by the Security Documents.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

AFFIRMATIVE COVENANTS OF GRANTOR

Grantor hereby unconditionally covenants and agrees with Mortgagee that, except
for the Permitted Encumbrances, Grantor will protect the lien and security
interest status of this Mortgage and except for the Permitted Encumbrances, will
not, without the prior written consent of Mortgagee, place, or permit to be
placed, or otherwise mortgage, hypothecate or encumber the Mortgaged Property
with, any other lien or security interest of any nature whatsoever (statutory,
constitutional or contractual) regardless of whether same is allegedly or
expressly inferior to the lien and security interest created by this Mortgage,
and, if any such lien or security interest is asserted against the Mortgaged
Property, Grantor will promptly, at its own cost and expense, (a) pay the
underlying claim in full or take such other action so as to cause same to be
released and (b) within five days from the date such lien or security interest
is so asserted, give Mortgagee notice of such lien or security interest. Such
notice shall specify who is asserting such lien or security interest and shall
detail the origin and nature of the underlying claim giving rise to such
asserted lien or security interest.

ARTICLE 5

NEGATIVE COVENANTS OF GRANTOR

Grantor hereby covenants and agrees with Mortgagee that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Mortgagee, create, place or permit to be created or
placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.

ARTICLE 6

AFFIRMATIVE COVENANTS OF MORTGAGEE

By its acceptance hereof, Mortgagee recognizes that (a) Grantor is obligated or
may hereafter become obligated to any of the Credit Parties (as defined in the
SNDA [defined below]) in connection with the Senior Credit Agreement, and
(b) Grantor and any future owner of the Mortgaged Property may incur additional
indebtedness or become otherwise obligated to one or more banks, insurance
companies, investment banks or other financial institutions regularly engaged in
commercial lending and/or bonds, debentures, notes and similar instruments
evidencing obligations that may be secured by liens or security interests on
some or all of Grantor’s property, including the Mortgaged Property (the holder
of such liens or security interests being a “Secured Lender”). To the extent
that any such Secured Lender notifies Mortgagee of Secured Lender’s desire to
subordinate the lien and security interest held by Mortgagee pursuant to this
Mortgage, Mortgagee, by its acceptance hereof, will agree to effect such
subordination by promptly executing, in one or more counterparts, a
Subordination,

 

9



--------------------------------------------------------------------------------

Non-Disturbance and Attornment Agreement in substantially the form of Attachment
1 hereto (the “SNDA”). The subordination of this Mortgage shall (i) not be
effective unless and until the SNDA has been executed by the Secured Lender, and
(ii) be subject to compliance by the Secured Lender with its obligations under
Section 3 and Section 4 of the SNDA. Any Secured Lender who is a party to an
SNDA and who is in compliance with its obligations under Section 3 and Section 4
of such SNDA is hereinafter referred to as a “Lienholder.”

ARTICLE 7

EVENTS OF DEFAULT

The term “Event of Default”, as used in the Security Documents, shall mean the
occurrence or happening, at any time and from time to time, of any one or more
of the following:

 

7.1 Breach of Mortgage. Grantor shall (a) fail to perform or observe, in any
material respect, any covenant, condition or agreement of this Mortgage to be
performed or observed by Grantor, (b) breach any warranty or representation made
by Grantor in this Mortgage, and such failure or breach shall continue
unremedied for a period of thirty (30) days after receipt of written notice
thereof to the Grantor from the Mortgagee; provided, however, that in the event
such failure or breach cannot be reasonably cured within such thirty (30) day
period and Grantor has diligently proceeded (and continues to proceed) to cure
such breach, Grantor shall have an additional sixty (60) days to cure such
failure or breach, or (c) fail to perform all of the Obligations in full and on
or before the dates same are to be performed (after giving effect to any
applicable grace and cure periods).

 

7.2 Voluntary Bankruptcy. Grantor shall (a) voluntarily be adjudicated a
bankrupt or insolvent, (b) procure, permit or suffer the voluntary or
involuntary appointment of a receiver, trustee or liquidator for itself or for
all or any substantial portion of its property, (c) file any petition seeking a
discharge, rearrangement, or reorganization of its debts pursuant to the
bankruptcy laws or any other debtor relief laws of the United States or any
state or any other competent jurisdiction, or (d) make a general assignment for
the benefit of its creditors.

 

7.3 Involuntary Bankruptcy. If (a) a petition is filed against Grantor seeking
to rearrange, reorganize or extinguish its debts under the provisions of any
bankruptcy or other debtor relief law of the United States or any state or other
competent jurisdiction, and such petition is not dismissed or withdrawn within
sixty (60) days after its filing, or (b) a court of competent jurisdiction
enters an order, judgment or decree appointing, without the consent of Grantor a
receiver or trustee for it, or for all or any part of its property, and such
order, judgment, or decree is not dismissed, withdrawn or reversed within sixty
(60) days after the date of entry of such order, judgment or decree.

 

7.4 Rejection of Throughput Agreement. A rejection, by or on behalf of Grantor,
of the Throughput Agreement in bankruptcy.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

REMEDIES

 

8.1 Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by Mortgagee has occurred and is continuing, if
an Event of Default shall occur and be continuing, Mortgagee may, at Mortgagee’s
election, exercise any or all of the following rights, remedies and recourses:

(a) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Mortgagee’s prior written consent
thereto, Mortgagee may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible entry and detainer,
trespass to try title and writ of restitution. Nothing contained in the
foregoing sentence shall, however, be construed to impose any greater obligation
or any prerequisites to acquiring possession of the Mortgaged Property after an
Event of Default than would have existed in the absence of such sentence.

(b) Acceleration. Declare the entire unpaid principal o, and the interest
accrued on, and all other amounts owed in connection with, the Secured
Obligations, to be due and payable without protest, presentment, demand, notice
of intent to accelerate, notice of acceleration or further notice of any kind,
all of which are hereby expressly waived by Grantor.

(c) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Mortgagee may deem to be prudent and reasonable under the circumstances
(making such repairs, alterations, additions and improvements thereto and taking
any and all other action with reference thereto, from time to time, as Mortgagee
shall deem necessary or desirable), and apply all amounts collected by Mortgagee
in connection therewith in accordance with the provisions of Section 8.7.

(d) Receiver. Prior to, upon or at any time after, commencement of any legal
proceedings hereunder, make application to a court of competent jurisdiction as
a matter of strict right and without notice to Grantor or regard to the adequacy
of the Mortgaged Property for the satisfaction of the Obligations for
appointment of a receiver of the Mortgaged Property, and Grantor does hereby
irrevocably consent to such appointment. Any such receiver shall have all the
usual powers and duties of receivers in similar cases, including the full power
to rent, maintain and otherwise operate the Mortgaged Property upon such terms
as may be approved by the court.

(e) Foreclosure and Sale. Foreclosure of this Mortgage may be either pursuant to
a power of sale which is hereby granted by statutory advertisement and sale or
by instituting a foreclosure suit in any court having jurisdiction. Mortgagee
may, in lieu of

 

11



--------------------------------------------------------------------------------

or in addition to exercising the power of sale hereafter given, proceed by a
suit or suits, in equity or at law for the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted.

Mortgagee, as Mortgagee may elect, may also cause the Mortgaged Property or any
part thereof to be sold under the power of sale granted herein pursuant to Wyo.
Stat. §§ 34-4-101 et seq., as amended from time to time. Such sale shall take
place at such place or places and otherwise in such manner and upon such notice
as may be required by law; or in the absence of such requirement, as Mortgagee
may deem appropriate. If the Mortgaged Property is situated in more than one
county, all required notices shall be given in each such county, and such
notices shall designate the county in which the Mortgaged Property will be sold.
The affidavit of any person having knowledge of the facts to the effect that
notice was properly given shall be prima facie evidence of such fact. At any
such sale (i) whether made under the power of sale herein contained, the UCC,
any other requirement of applicable law or governmental regulation or by virtue
of any judicial proceedings or any other legal right, remedy or recourse, it
shall not be necessary for Mortgagee to have been physically present, or to have
constructive possession of, the Mortgaged Property (Grantor hereby covenanting
and agreeing to deliver to Mortgagee any portion of the Mortgaged Property not
actually or constructively possessed by Mortgagee immediately upon demand by
Mortgagee), and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to the purchaser at such sale, (ii) each instrument of
conveyance executed by Mortgagee shall contain a general warranty of title,
binding upon Grantor, (iii) each and every recital contained in any instrument
of conveyance made by Mortgagee shall be prima facie evidence of the truth and
accuracy of the matters recited therein, including, without limitation,
non-payment of the Obligations, advertisement and conduct of such sale in the
manner provided therein and otherwise by law, (iv) any and all prerequisites to
the validity thereof shall be conclusively presumed to have been performed,
(v) the receipt of Mortgagee or of such other party or officer making the sale
shall be a sufficient discharge to the purchaser or purchasers for his or their
purchase money, and no such purchaser or purchasers, or his or their assigns or
personal representatives, shall thereafter be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or non-application thereof, (vi) to the fullest extent permitted
by law, Grantor shall be completely and irrevocably divested of all of its
right, title, interest, claim and demand whatsoever, either at law or in equity,
in and to the Mortgaged Property sold, and such sale shall be a perpetual bar,
both at law and in equity, against Grantor and against any and all other persons
claiming or to claim the Mortgaged Property sold or any part thereof, by,
through or under Grantor, and (vii) to the extent and under such circumstances
as are permitted by law, Mortgagee and any entity related by ownership or
control to Mortgagee may be a purchaser at any such sale.

(f) Other. Exercise any and all other rights, remedies and recourses granted
under this Mortgage.

 

8.2

Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have all
rights, remedies and recourses granted in the Throughput Agreement and, subject
to the rights of

 

12



--------------------------------------------------------------------------------

  any Lienholder arising under or pursuant to the Senior Liens, and the terms
and provisions of the SNDA, the Mortgage and same (a) shall be cumulative and
concurrent; (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under this Mortgage, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of
Mortgagee; (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Grantor that the exercise or failure to exercise any of same
shall in no event be construed as a waiver or release thereof or of any other
right, remedy or recourse; and (d) are intended to be, and shall be,
nonexclusive.

 

8.3 Obligations. Neither Grantor nor any other Person hereafter obligated for
performance or fulfillment of all or any of the Obligations shall be relieved of
such obligation by reason of (a) the failure of Mortgagee to comply with any
request of Grantor or any other Person to enforce any provisions of this
Mortgage; (b) the release, regardless of consideration, of the Mortgaged
Property or the addition of any other property to the Mortgaged Property;
(c) any agreement or stipulation between any subsequent owner of the Mortgaged
Property and Mortgagee extending, renewing, rearranging or in any other way
modifying the terms of the Security Documents without first having obtained the
consent of, given notice to or paid any consideration to Grantor or such other
Person, and in such event Grantor and all such other Persons shall continue to
be liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
Mortgagee; or (d) by any other act or occurrence save and except the complete
fulfillment of all of the Obligations.

 

8.4 Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by this Mortgage or their stature as a lien and
security interest in and to the Mortgaged Property.

 

8.5 Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (a) all benefits that might accrue to Grantor by virtue of any
present or future law exempting the Mortgaged Property from attachment, levy or
sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any Event of Default or of Mortgagee’s election to
exercise or his actual exercise of any right, remedy or recourse provided for
under this Mortgage; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

 

8.6 Discontinuance of Proceedings. In case Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under this Mortgage and shall
thereafter elect to discontinue or abandon same for any reason, Mortgagee shall
have the unqualified right so to do and, in such an event, Grantor and Mortgagee
shall be restored to their former positions with respect to the Obligations, the
Security Documents, the Mortgaged Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee shall continue as if same had never
been invoked.

 

13



--------------------------------------------------------------------------------

8.7 Application of Proceeds. Subject, in each case, to applicable law and the
rights of any Lienholder arising under or pursuant to the Senior Liens, and the
terms and provisions of the SNDA (including, without limitation, the right to
receive payments otherwise due to Grantor under the terms of the Throughput
Agreement), the proceeds and other amounts generated by the holding, operating
or other use of, the Mortgaged Property shall be applied by Mortgagee (or the
receiver, if one is appointed) to the extent that funds are so available
therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Mortgage (except
those to which the Mortgaged Property has been sold subject to and without in
any way implying Mortgagee’s prior consent to the creation thereof);

(b) second, to the payment of all amounts which may be due to Mortgagee with
respect to the Obligations;

(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Mortgagee, to the payment of any indebtedness or
obligation secured by a subordinate Mortgage on or security interest in the
Mortgaged Property; and

(d) fourth, to Grantor.

 

8.8

INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY MORTGAGEE PURSUANT TO THIS
MORTGAGE, MORTGAGEE AND ITS RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS
AND EXPERTS (COLLECTIVELY THE “INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY
LOSS SUSTAINED BY GRANTOR RESULTING FROM (i) AN ASSERTION THAT MORTGAGEE OR ANY
INDEMNIFIED PARTY HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED
PROPERTY CLAIMED BY THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF MORTGAGEE OR
ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE
MORTGAGED PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE
ORDINARY NEGLIGENCE OF MORTGAGEE OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
MORTGAGEE OR ANY INDEMNIFIED PARTY NOR SHALL MORTGAGEE AND/OR ANY INDEMNIFIED
PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF
GRANTOR. GRANTOR

 

14



--------------------------------------------------------------------------------

  SHALL AND DOES HEREBY AGREE TO INDEMNIFY MORTGAGEE AND THE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY MORTGAGEE OR ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE
EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES WHICH MAY RESULT
FROM THE ORDINARY NEGLIGENCE OF MORTGAGEE OR AN INDEMNIFIED PARTY OR WHICH MAY
RESULT FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS
SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
MORTGAGEE OR ANY INDEMNIFIED PARTY. SHOULD MORTGAGEE AND/OR ANY INDEMNIFIED
PARTY MAKE ANY EXPENDITURE ON ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF,
INCLUDING, WITHOUT LIMITATION, COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES,
SHALL BE A DEMAND OBLIGATION (WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES
TO PAY) OWING BY GRANTOR TO MORTGAGEE AND SHALL BEAR INTEREST FROM THE DATE
EXPENDED UNTIL PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE
OBLIGATIONS AND SHALL BE SECURED BY THIS MORTGAGE. THE LIABILITIES OF GRANTOR AS
SET FORTH IN THIS SECTION 8.8 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.

ARTICLE 9

SECURITY AGREEMENT

 

9.1 Security Interest. This Mortgage shall be construed as a mortgage on real
property and it shall (subject to the Senior Liens) also constitute and serve as
a “Security Agreement” on personal property within the meaning of, and shall
constitute a security interest under, the UCC with respect to the Personalty,
Fixtures and Leases. To this end, Grantor has GRANTED, BARGAINED, CONVEYED,
ASSIGNED, TRANSFERRED, AND SET OVER, and by these presents does GRANT, BARGAIN,
CONVEY, ASSIGN, TRANSFER AND SET OVER, unto Mortgagee, a security interest in
all of Grantor’s right, title and interest in, to and under the Personalty,
Fixtures and Leases to secure the full and timely performance and discharge of
the Obligations, subject only to the Permitted Encumbrances.

 

9.2 Financing Statements. Grantor hereby authorizes Mortgagee to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Mortgagee may, from time to time, consider reasonably
necessary to create, perfect and preserve Mortgagee’s security interest herein
granted and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.

 

9.3

Uniform Commercial Code Remedies. Subject, in each case, to the rights of any
Lienholder under or pursuant to the Senior Liens, and the terms and provisions
of the SNDA and this Mortgage, Mortgagee shall have all the rights, remedies and
recourses

 

15



--------------------------------------------------------------------------------

  (other than auction and sale rights) with respect to the Personalty, Fixtures
and Leases afforded to it by the aforesaid UCC in addition to, and not in
limitation of, the other rights, remedies and recourses afforded by this
Mortgage.

 

9.4 No Obligation of Mortgagee. The assignment and security interest herein
granted shall not be deemed or construed to constitute Mortgagee as a trustee in
possession of the Mortgaged Property, to obligate Mortgagee to lease the
Mortgaged Property or attempt to do same, or to take any action, incur any
expense or perform or discharge any obligation, duty or liability whatsoever.

 

9.5 Fixture Filing. This Mortgage shall constitute a “fixture filing” for all
purposes of Article 9 of the UCC. All or part of the Mortgaged Property are or
are to become fixtures; information concerning the security interest herein
granted may be obtained at the addresses set forth on the first page hereof. The
address of the Secured Party (Mortgagee) is the address set forth in
Section 1.1(u) and the address of the Debtor (Grantor) is the address set forth
in the opening paragraph of this Mortgage.

 

9.6 Satisfaction and Release. If (a) all Obligations secured hereby shall be
paid, performed and satisfied in full, (b) the Mortgaged Property (or any
portion thereof, in which case the provisions of clauses (i) through (iv) below
shall be applicable only to such portion) shall be sold, consigned, conveyed or
transferred in accordance with the provisions of the Throughput Agreement,
and/or (c) the Throughput Agreement shall be terminated, cancelled or otherwise
expire, and the Obligations of Grantor set forth in Section 2(c) of the
Throughput Agreement shall no longer be applicable, and/or (d) at any time
Grantor’s (or HEP’s, in the event Grantor does not have a stand-alone credit
rating) senior unsecured debt has an Investment Grade Rating (as hereinafter
defined) from both Moody’s Investors Service, Inc. (“Moody’s”) and Standard &
Poor’s Ratings Group (“S&P”) (or any successor to the rating business of either
thereof), then (i) this Mortgage shall be null and void, (ii) the liens and
security interests created by this Mortgage shall be released as promptly as
practicable, (iii) the Mortgaged Property shall revert to Grantor (or the
transferee in the case of clause (b) above) free and clear of the liens and
security interests created by this Mortgage, and (iv) Mortgagee shall execute
and deliver, or cause to be executed and delivered, instruments of satisfaction
and release that are reasonably requested by Grantor. Otherwise, this Mortgage
shall remain and continue in full force and effect. As used in this Section 9.6,
the term “Investment Grade Rating” shall mean a rating equal to or higher than
Baa3 (or the equivalent) by Moody’s, or BBB- (or the equivalent) by S&P.

ARTICLE 10

[INTENTIONALLY OMITTED.]

 

16



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

 

11.1 Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
to the extent provided in the Throughput Agreement.

 

11.2 Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

 

11.3 Further Assurances. Grantor, upon the request of Mortgagee, will execute,
acknowledge, deliver and record and/or file such further instruments and do such
further acts as may be necessary, desirable or proper to carry out more
effectively the purpose of the Security Documents and to subject to the liens
and security interests thereof any property intended by the terms thereof to be
covered thereby, including specifically but without limitation, any renewals,
additions, substitutions, replacements, betterments or appurtenances to the then
Mortgaged Property.

 

11.4 Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re-recorded and refiled in such manner and in such places as Mortgagee
shall reasonably request, and will pay all such recording, filing, re-recording
and refiling taxes, fees and other charges.

 

11.5 Notices.

(a) Any notice or communication given under this Mortgage shall be in writing
and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

 

Grantor:      Cheyenne Logistics LLC      2828 N. Harwood, Suite 1300     
Dallas, Texas 75201      Attn: President      Email address:
president@hollyenergy.com

 

17



--------------------------------------------------------------------------------

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

 

     Cheyenne Logistics LLC      2828 N. Harwood, Suite 1300      Dallas, Texas
75201      Attn: General Counsel      Email address:
generalcounsel@hollyenergy.com Mortgagee:      HollyFrontier Corporation     
2828 N. Harwood, Suite 1300      Dallas, Texas 75201      Attn: President     
Email address: president@hollyfrontier.com with a copy, which shall not
constitute notice, but is required in order to give proper notice, to:     
HollyFrontier Corporation      2828 N. Harwood, Suite 1300      Dallas, Texas
75201      Attn: General Counsel      Email address:
generalcounsel@hollyfrontier.com

(b) Any party may at any time change its address for service by giving notice to
the other parties in accordance with this Section 11.5.

 

11.6 No Waiver. Any failure by Mortgagee to insist, or any election by Mortgagee
not to insist, upon strict performance by Grantor of any of the terms,
provisions or conditions of the Security Documents shall not be deemed to be a
waiver of same or of any other terms, provision or condition thereof and
Mortgagee shall have the right at any time or times thereafter to insist upon
strict performance by Grantor of any and all of such terms, provisions and
conditions.

 

11.7

Mortgagee’s Right to Perform the Obligations. If Grantor shall fail, refuse or
neglect to make any payment or perform any act required by the Security
Documents (after giving effect to any applicable notice and cure period), then
at any time thereafter, and without further notice to or demand upon Grantor and
without waiving or releasing any other right, remedy or recourse Mortgagee may
have because of same, Mortgagee may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Real Property for such purpose
and to take all such action thereon and with respect to the Mortgaged Property
as it may deem necessary or appropriate but in any case subject to the rights of
any Lienholder arising under or pursuant to the Senior Liens and the terms and
provisions of the SNDA. If Mortgagee shall elect to pay any Imposition or other
sums due with reference to the Mortgaged Property, Mortgagee may do so in
reliance on any bill, statement or assessment procured from the appropriate
Governmental Entity or other issuer thereof without inquiring into the accuracy
or validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Security Documents, Mortgagee shall not be bound
to inquire into the validity of any apparent or

 

18



--------------------------------------------------------------------------------

  threatened adverse title, lien, encumbrance, claim or charge before making an
advance for the purpose of preventing or removing the same. Grantor shall
indemnify Mortgagee for all losses, expenses, damages, claims and causes of
action, including reasonable attorneys’ fees, incurred or accruing by reason of
any acts performed by Mortgagee pursuant to the provisions of this Section 11.7
or by reason of any other provision in the Security Documents. All sums paid by
Mortgagee pursuant to this Section 11.7 and all other sums expended by Mortgagee
to which it shall be entitled to be indemnified, together with interest thereon
at the maximum rate allowed by law from the date of such payment or expenditure,
shall be secured by the Security Documents and shall be paid by Grantor to
Mortgagee upon demand.

 

11.8 Covenants Running with the Land. All Obligations contained in the Security
Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.

 

11.9 Successors and Assigns. All of the terms of the Security Documents shall
apply to, be binding upon and inure to the benefit of the parties thereto, their
successors and assigns, and all other Persons claiming by, through or under
them.

 

11.10 Severability. The Security Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable Legal
Requirements. If any provision of any of the Security Documents or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable neither the remainder of the instrument
in which such provision is contained nor the application of such provision to
other Persons or circumstances nor the other instruments referred to hereinabove
shall be affected thereby, but rather shall be enforced to the greatest extent
permitted by law.

 

11.11 Entire Agreement and Modification. The Security Documents contain the
entire agreements between the parties relating to the subject matter hereof and
thereof and all prior agreements relative thereto which are not contained herein
or therein are terminated. Notwithstanding anything herein to the contrary,
Grantor and, by its acceptance hereof, Mortgagee hereby acknowledge and agree
that in the event that any of the terms or provisions of this Mortgage conflict
with any terms or provisions of the Throughput Agreement, the terms or
provisions of the Throughput Agreement shall govern and control for all
purposes. The Security Documents may not be amended, revised, waived,
discharged, released or terminated orally but only by a written instrument or
instruments (a) executed by the party against which enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted, and
(b) consented to by the Lienholders to the extent any such amendment, revision,
waiver, discharge, release or termination would be materially adverse to the
rights of any such Lienholder. Any alleged amendment, revision, waiver,
discharge, release or termination which is not so documented shall not be
effective as to any party.

 

11.12 Counterparts. This Mortgage may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
but one instrument.

 

19



--------------------------------------------------------------------------------

11.13 Applicable Law. This Mortgage shall be construed and enforced in
accordance with and governed by the laws of the State of Wyoming and the laws of
the United States of America, except that to the extent that the law of the
state in which a portion of the Mortgaged Property is located (or which is
otherwise applicable to a portion of the Mortgaged Property) necessarily or
appropriately governs with respect to procedural and substantive matters
relating to the creation, perfection and enforcement of the liens, security
interests and other rights and remedies of Mortgagee granted herein, the laws of
such state shall apply as to that portion of the Mortgaged Property located in
(or otherwise subject to the laws of) such state.

 

11.14 No Partnership. Nothing contained in the Security Documents is intended
to, or shall be construed as, creating to any extent and in any manner
whatsoever, any partnership, joint venture, or association between Grantor and
Mortgagee, or in any way make Mortgagee coprincipals with Grantor with reference
to the Mortgaged Property, and any inferences to the contrary are hereby
expressly negated.

 

11.15 Headings. The Article, Section and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

 

11.16 Waiver of Stay, Moratorium, and Similar Rights. Grantor agrees, to the
full extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Grantor and Mortgagee or any rights or remedies Mortgagee may have thereunder,
hereunder or by law.

 

11.17 Transfer of Mortgaged Property. No sale, lease, exchange, assignment,
conveyance or other transfer (each, a “Transfer”) of the Mortgaged Property will
extinguish the lien or security interest created by this Mortgage, except to the
extent provided in Section 9.6 of this Mortgage or in the Throughput Agreement.
As a condition to any Transfer, Mortgagee may (a) require the express assumption
of the Obligations by the transferee (with or without the release of Grantor
from liability in respect thereof), and (b) require the execution of an
assumption agreement, modification agreements, supplemental security documents
and financing statements satisfactory in form and substance to Mortgagee.

 

11.18

Estoppel Certificates. Grantor and Mortgagee agree to execute and deliver from
time to time, upon the request of the other party, a certificate regarding the
status of the Throughput Agreement, consisting of statements, if true (or if
not, specifying why not), (a) that the Throughput Agreement is in full force and
effect, (b) the date through which payments have been paid, (c) the date of the
commencement of the term of the Throughput Agreement, (d) the nature of any
amendments or modifications of the Throughput Agreement, (e) to such party’s
actual knowledge without investigation, no default, or state of facts which with
the passage of time or notice (or both) would constitute a default, exists under
the Throughput Agreement, (f) to such party’s actual

 

20



--------------------------------------------------------------------------------

  knowledge without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against the other party under the Throughput Agreement, and
(g) such other factual matters as may be reasonably requested.

 

11.19 Final Agreement. Grantor acknowledges receipt of a copy of this instrument
at the time of execution hereof. Grantor acknowledges that, except as
incorporated in writing in this Mortgage, there are not, and were not, and no
persons are or were authorized to make any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in this Mortgage. THE WRITTEN AGREEMENTS HEREIN REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

11.20 Throughput Agreement. Notwithstanding the fact that Mortgagee is not a
party to the Throughput Agreement in effect as of the date of this Mortgage, for
purposes of this Mortgage, by its acceptance hereof, Mortgagee agrees to be
bound by the terms of the Throughput Agreement to which Frontier Refining is
bound. By accepting this Mortgage Mortgagee acknowledges, that (i) Frontier
Refining is a wholly-owned subsidiary of Mortgagee, and (ii) the Throughput
Agreement governs the operation of the Assets that constitute a portion of the
collateral under this Mortgage, and, as a result, Mortgagee will receive
substantial benefit in connection with the Throughput Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

21



--------------------------------------------------------------------------------

WITNESS THE EXECUTION HEREOF as of the date first above written.

 

GRANTOR:  

CHEYENNE LOGISTICS LLC,

a Delaware limited liability company

  By:  

/s/ Stephen D. Wise

    Stephen D. Wise,     Vice President and Treasurer

 

EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:    45-3541447 ORGANIZATIONAL NUMBER
OF GRANTOR:    5032255

 

THE STATE OF TEXAS    §    § COUNTY OF DALLAS    §

This instrument was acknowledged before me on January     , 2012, by Stephen D.
Wise, Vice President and Treasurer of Cheyenne Logistics LLC, a Delaware limited
liability company, on behalf of said limited liability company.

 

   

 

    Notary Public, State of Texas My Commission Expires:    

 

   

Signature Page -

Subordinated Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

ASSETS

1. The following storage tanks located on the Real Property:

 

TANK ID NUMBER

  

CURRENT SERVICE/PRODUCT

1-107    Intermediate Distillate 1-013    Coker Distillate 1-014    Low Sul.
Diesel 1-015    No Lead Gas 1-016    Ethanol 1-017    Prem. No Lead Gas 1-020   
FCC Slurry Oil 1-021    Sweet Naphtha / VRU 1-027    Biodiesel 1-028    Diesel
1-029    Slop Oil 1-032    Diesel 1-033    Coker Distillate 1-040    FCC Slurry
Oil 1-048    Coker Distillate 1-049    Coker Distillate 1-050    Vacuum Bottoms
1-051    Asphalt 1-052    PG 58-28 (Asphalt)

 

A-1



--------------------------------------------------------------------------------

TANK ID NUMBER

  

CURRENT SERVICE/PRODUCT

1-053    FCCU Slurry 1-054    Asphalt 1-055    PG 58-28 (Asphalt) 1-056    Coker
feed tank 1-058    Slop Oil 1-090    PG 64-22 (Asphalt) 1-091    PG 58-28
(Asphalt) 1-093    PG 64-22 (Asphalt) 1-094    PG 64-22 (Asphalt) 1-095    PG
64-22 (Asphalt) 1-106    No Lead Gas 2-015    Diesel 2-016    Diesel 2-017    UC
Crack (LCO / Coker Distillate) 2-020    Gas Oil 2-021    Gas Oil 2-022    UC
Crack (LCO / Coker Distillate) 2-023    Coker Gas Oil 2-028    Cat Gas Oil 2-034
   Reformate 2-035    Alkylate 2-036    Recovered Oil / Crude slop

 

A-2



--------------------------------------------------------------------------------

TANK ID NUMBER

  

CURRENT SERVICE/PRODUCT

2-060    Toluene 2-061    Sweet Naphtha 2-062    Unifiner Charge Straight Run
(Burner / Distillate) 2-063    Crude HSR 2-067    Crude LSR 2-070    Sub Grade
No Lead Gas 2-071    Premium No Lead Gas 2-072    Crude 2-073    Crude 2-074   
Crude 2-075    CokNap 2-100    LSR/LSG 2-101    Diesel 2-102    No Lead Gas
2-104    HSR (Sweet Naphtha) 2-105    Cat Gas Oil

2. The Refined Products Truck Loading Rack, including the Vapor Recovery Unit,
located on the Real Property.

3. The Two Propane Loading Spots located on the Real Property.

4. The Four Crude Oil LACTS Units located on the Real Property.

5. The Crude Receiving Pipeline located on the Real Property.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

REAL PROPERTY

Parcel 1

(Refined Products Truck Loading Rack)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined at
the “Refined Products Loading Rack”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 2618.15 feet
S42°52’48”W of the NE corner of Section 5; thence S77°12’49”E a distance of
263.13 feet (80.201 meters) to a point; thence S26°12’16”E a distance of 367.85
feet (112.122meters) to a point; thence S 63°47’44”W a distance of 250.00 feet
(76.200 meters) to a point; thence N26°12’16”W a distance of 533.41 feet
(162.584 meters) to a point; thence N63°47’44”E a distance of 45.49 feet (13.864
meters) to the Point of Beginning.

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 2

(Tank Nos. 1-013, 1-014, 1-015, 1-016, 1-017, 1-021, 1-027, 1-028,

1-032, 1-033, 1-040, 1-048 1-049, 1-106, and 1-107)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 106, 107, 13, 14, 15, 16, 17, 21, 27, 28, 32, 33, 40, 48,
and 49. The boundary of said parcel being more particularly described as
follows:

Beginning at the northwest corner, said corner being 2401.59 feet S48°27’49”W of
the NE corner of Section 5; thence N63°49’26”E a distance of 465.00 feet
(141.732 meters) to a point; thence S26°12’16”E a distance of 534.22 feet
(162.832 meters) to a point; thence N63°47’44”E a distance of 85.00 feet (25.908
meters) to a point; thence S26°12’16”E a distance of 90.00 feet (27.432 meters)
to a point; thence S63°47’44”W a distance of 90.00 feet (27.432 meters) to a
point; thence S26°12’16”E a distance of 195.55 feet (59.603 meters) to a point;
thence S63°56’07”W a distance of 50.00 feet (15.240 meters) to a point; thence
N26°12’16”W a distance of 195.42 feet (59.566 meters) to a point; thence
S63°47’44”W a distance of 75.00 feet (22.860 meters) to a point; thence
S26°12’16”E a distance of 85.00 feet (25.908 meters) to a point; thence
S63°47’44”W a distance of 189.94 feet (57.893 meters) to a point; thence
N26°12’16”W a distance of 85.00 feet (25.908 meters) to a point; thence
N63°47’44”E a distance of 100.03 feet (30.490 meters) to a point; thence
N26°10’34”W a distance of 90.00 feet (27.432 meters) to a point; thence
S63°47’44”W a distance of 100.00 feet (30.480 meters) to a point; thence
N26°10’34”W a distance of 279.49 feet (85.189 meters) to a point; thence
S63°47’44”W a distance of 145.28 feet (44.281 meters) to a point; thence
N26°12’16”W a distance of 254.96 feet (77.713 meters) to a point, said point
being the Point of Beginning.

 

B-1



--------------------------------------------------------------------------------

The above parcel of land containing 6.0 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 3

(Tank Nos. 1-020, 1-029, 1-050, 1-051, 1-052, 1-053,

1-054, 1-055, 1-056, 1-058, 1-090 and 1-091)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 90, 91, 56, 50, 51, 54, 52, 55, 53, 58, 20, and 29. The
boundary of said parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1892.53 feet S46°24’53”W of
the NE corner of Section 5; to a point; thence N63°44’44”E a distance of 313.33
feet (95.502 meters) to a point; thence S26°03’53”E a distance of 142.48 feet
(43.429 meters) to a point; thence N 63°56’07”E a distance of 140.00 feet
(42.672 meters) to a point; thence S26°03’53”E a distance of 367.00 feet
(111.862 meters) to a point; thence S 26°03’53”E a distance of 184.57 feet
(56.257 meters) to a point; thence S 63°47’44”W a distance of 321.63 feet
(98.034 meters) to a point; thence N26°12’16”W a distance of 90.00 feet (27.432
meters) to a point; thence N 63°47’44”E a distance of 35.00 feet (10.668 meters)
to a point; thence N26°12’16”W a distance of 129.27 feet (39.400 meters) to a
point; thence N63°44’44”E a distance of 80.00 feet (24.384 meters) to a point;
thence N26°12’16”W a distance of 165.00 feet (50.292 meters) to a point; thence
S63°44’44”W a distance of 245.00 feet (74.676 meters) to a point; thence
N26°12’16”W a distance of 310.00 feet (94.488 meters) to the Point of Beginning.

The above parcel of land containing 5.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 4

(Tank Nos. 1-093, 1-094, and 1-095)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following Tanks: 93, 94, and 95. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 2051.54 feet S18°10’49”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 80.00
feet (24.384 meters) to a point; thence S26°03’53”E a distance of 70.26 feet
(21.415 meters) to a point; thence southeast a distance of 9.74 feet (2.969
meters) along a tangential curve concave northeast having a radius of 3065.00
feet (934.214 meters) and a central angle of 00°10’56”; to a point; thence
S63°56’07”W a distance of 80.02 feet (24.389 meters) to a point; thence
N26°03’53”W a distance of 80.00 feet (24.384meters) to the Point of Beginning.

 

B-2



--------------------------------------------------------------------------------

The above parcel of land containing 0.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 5

(Four Crude Oil LACTS Units)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the “Crude LACTS Unit”. The boundary of said parcel being more particularly
described as follows:

Beginning at the northwest corner, said corner being 1435.52 feet S27°15’55”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 160.00
feet (48.768 meters) to a point; thence S67°32’22”E a distance of 135.21 feet
(41.212 meters) to a point; thence S47°28’57”W a distance of 260.20 feet (79.310
meters) to a point; thence N26°03’53”W a distance of 175.00 feet (53.340 meters)
to the Point of Beginning.

The above parcel of land containing 0.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 6

(Tank Nos. 2-015, 2-016, 2-017, 2-020, 2-021, 2-022, 2-023, 2-028,

2-034, 2-035, 2-036, 2-070, 2-071, 2-100, 2-101, 2-102, 2-104 and 2-105)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 15, 16, 17, 20, 21, 22,
23, 28, 34, 35, 36, 70, 71, 100, 101, 102, 104, and 105. The boundary of said
parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1047.11 feet S39°14’59”W of
the NE corner of Section 5; to a point; thence N63°47’10”E a distance of 736.38
feet (224.450 meters) to a point; thence N63°47’10”E a distance of 89.79 feet
(27.368 meters) to a point; thence east a distance of 155.88 feet (47.513
meters) along a non-tangential curve concave north having a radius of 6010.00
feet (1831.852 meters) and a central angle of 1°29’10”; to a point; thence
S00°00’00”E a distance of 191.71 feet (58.435 meters) to a point; thence
S90°00’00”E a distance of 80.00 feet (24.384 meters) to a point; thence
S00°00’00”W a distance of 95.00 feet (28.956 meters) to a point; thence
N90°00’00”W a distance of 180.00 feet (54.864 meters) to a point; thence
S00°00’00”W a distance of 195.00 feet (59.436 meters) to a point; thence
N90°00’00”W a distance of 135.00 feet (41.148 meters) to a point; thence
S00°00’00”W a distance of 90.00 feet (27.432 meters) to a point; thence
N89°41’14”W a distance of 303.77 feet (92.589 meters) to a point; thence
S00°18’46”W a distance of 155.00 feet (47.244meters) to a point; thence
N82°04’49”W a distance of 169.19 feet (51.570 meters) to a point; thence
N26°03’53”W a distance of 419.99 feet (128.014 meters) to the Point of
Beginning.

 

B-3



--------------------------------------------------------------------------------

The above parcel of land containing 8.9 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 7

(Tank Nos. 2-060, 2-061, 2-062, 2-063 and 2-067)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 60, 61, 62, 63, 67. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 991.00 feet S09°14’44”E of
the NE corner of Section 5; to a point; thence N00°00’00”E a distance of 130.00
feet (39.624 meters) to a point; thence S90°00’00”E a distance of 175.00 feet
(53.340 meters) to a point; thence S00°00’00”W a distance of 75.00 feet (22.860
meters) to a point; thence N90°00’00”W a distance of 65.00 feet (19.812 meters)
to a point; thence S00°00’00”W a distance of 55.00 feet (16.764 meters) to a
point; thence N90°00’00”W a distance of 110.00 feet (33.528 meters) to the Point
of Beginning.

The above parcel of land containing 0.4 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 8

(Tank Nos. 2-072, 2-073, 2-074 and 2-075)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 72, 73, 74, and 75. The
boundary of said parcel being more particularly described as follows:

Beginning at the northeast corner, said corner being 1448.28 feet S15°00’04”W of
the NE corner of Section 5; said corner monumented by a  3/4” x 24” rebar with a
1  1/2” aluminum cap stamped PE PLS 9283; thence N63°56’07”E a distance of
147.49 feet (44.956 meters) to a point; thence S26°03’53”E a distance of 245.00
feet (74.676 meters) to a point; thence N63°56’07”E a distance of 220.00 feet
(67.056 meters) to a point; thence S26°03’53”E a distance of 400.00 feet
(121.920 meters) to a point; thence S63°56’07”W a distance of 160.00 feet
(48.768 meters) to a point; thence N26°03’53”W a distance of 310.00 feet (94.488
meters) to a point; thence S63°56’07”W a distance of 207.49 feet (63.244 meters)
to a point; thence N26°03’53”W a distance of 269.50 feet (82.144 meters) to a
point; thence N26°03’53”W a distance of 65.50 feet (19.964 meters) to the Point
of Beginning.

 

B-4



--------------------------------------------------------------------------------

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 9

(Two Propane Loading Spots)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined as
the “LPG Loading & Unloading Dock”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner, said corner being 3728.67 feet S74°53’31”W of
the NE corner of Section 4; thence S02°52’25”W a distance of 200.00 feet (60.960
meters); thence N87°07’35”W a distance of 50.00 feet (15.240 meters); thence
N02°52’25”E a distance of 200.00 feet (60.960 meters); thence S87°07’35”E a
distance of 50.00 feet (15.240 meters) to the point of beginning.

The above parcel of land containing 0.2 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 10

(Pipeline Easement)

A parcel situate in the NW1/4 of Section 4 and the NE1/4 of Section 5, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel defined at the “Pipeline Easement”. The boundary of said
parcel being more particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 527.07 feet
S04°36’50”W of the NE corner of Section 5; thence S85°00’51”E a distance of
57.02 feet (17.379 meters) to a point; thence S00°38’13”W a distance of 598.12
feet (182.309 meters) to a point; thence S88°54’22”W a distance of 41.07 feet
(12.519 meters) to a point; thence S02°20’56”W a distance of 70.33 feet (21.436
meters) to a point; thence N87°39’04”W a distance of 9.17 feet (2.796 meters) to
a point; thence S23°42’20”W a distance of 70.42 feet (21.464 meters) to a point;
thence S60°19’01”E a distance of 44.53 feet (13.572 meters) to a point; thence
S09°52’15”E a distance of 134.30 feet (40.935 meters) to a point; thence
S04°08’32”E a distance of 86.91 feet (26.490 meters) to a point; thence
S65°23’34”W a distance of 93.43 feet (28.477 meters) to a point; thence
S24°36’26”E a distance of 13.79 feet (4.203 meters) to a point; thence
S78°18’41”E a distance of 58.03 feet (17.686 meters) to a point; thence
S11°41’19”W a distance of 20.00 feet (6.096 meters) to a point; thence
N78°18’41”W a distance of 43.34 feet (13.209 meters) to a point; thence
S24°36’26”E a distance of 62.13 feet (18.938 meters) to a point; thence
S61°54’06”W a distance of 56.80 feet (17.314 meters) to a point; thence
N27°08’41”W a distance of 32.02 feet (9.760 meters) to a point; thence
S63°29’56”W a distance of 47.36 feet (14.436 meters) to a point; thence
N50°44’04”W a distance of 22.69 feet (6.916 meters) to a point; thence
N39°15’56”E a distance of 20.00 feet (6.096 meters) to a point; thence

 

30



--------------------------------------------------------------------------------

S50°44’04”E a distance of 9.76 feet (2.975 meters) to a point; thence
N63°29’55”E a distance of 71.65 feet (21.838 meters) to a point; thence
N25°02’54”W a distance of 53.17 feet (16.205 meters) to a point; thence
N77°38’15”W a distance of 110.08 feet (33.552 meters) to a point; thence
N29°58’48”W a distance of 25.55 feet (7.786 meters) to a point; thence
N56°07’26”E a distance of 17.11 feet (5.214 meters) to a point; thence
N11°55’04”W a distance of 25.72 feet (7.838 meters) to a point; thence
N56°55’04”W a distance of 7.69 feet (2.344 meters) to a point; thence
N33°04’56”E a distance of 20.00 feet (6.096 meters) to a point; thence
S56°55’04”E a distance of 15.98 feet (4.869 meters) to a point; thence
S11°55’04”E a distance of 55.35 feet (16.870 meters) to a point; thence
S77°38’15”E a distance of 85.38 feet (26.025 meters) to a point; thence
N65°23’34”E a distance of 91.95 feet (28.028 meters) to a point; thence
N04°08’32”W a distance of 72.03 feet (21.953 meters) to a point; thence
N09°52’15”W a distance of 123.88 feet (37.759 meters) to a point; thence
N60°19’01”W a distance of 53.12 feet (16.192 meters) to a point; thence
N23°42’20”E a distance of 109.85 feet (33.483 meters) to a point; thence
N02°20’56”E a distance of 61.93 feet (18.876 meters) to a point; thence
N88°54’22”E a distance of 40.50 feet (12.345 meters) to a point; thence
N00°38’13”E a distance of 560.18 feet (170.744 meters) to a point; thence
N85°00’51”W a distance of 38.48 feet (11.729 meters) to a point; thence
N04°59’07”E a distance of 20.00 feet (6.096 meters) to the Point of Beginning.

The above parcel of land containing 0.8 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

B-6



--------------------------------------------------------------------------------

ATTACHMENT 1

FORM OF SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

After recording, return to:

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attn:      Russell W. Oshman

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is executed effective as of January 31, 2012, among Wells Fargo Bank, N.A., in
its capacity as administrative agent (or any assignee of or successor to such
administrative agent) under the Credit Agreement (as defined below) and on
behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
HollyFrontier Corporation, a Delaware corporation (“Holly”).

RECITALS:

A. Holly Energy Partners – Operating, L.P., a Delaware limited partnership (“HEP
Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with HEP Operating or any subsidiary thereof
from time to time (individually, a “Swap Counterparty” and collectively, the
“Swap Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of February 14, 2011 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).

B. The Financial Institutions are the present owners and holders of certain
promissory notes dated February 14, 2011, executed by HEP Operating and payable
to the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the Mortgagee of that certain
Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing

 

Attachment 1-1



--------------------------------------------------------------------------------

Statement dated effective as of January 31, 2012 (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time, collectively, the “Senior Mortgages”), and the secured party
under certain other security agreements and documents entered into in connection
with the Credit Agreement (as heretofore and hereafter renewed, extended,
amended, supplemented, replaced, modified, and/or restated from time to time,
the “Security Instruments” and, together with the Credit Agreement, the Notes,
the Senior Mortgages and any other documents, instruments and agreements
executed and/or delivered in connection with the Credit Agreement, collectively,
the “Senior Loan Documents”).

C. Pursuant to the Senior Loan Documents and to secure the Notes and the other
Secured Obligations (as defined in the Senior Mortgages), Cheyenne Logistics
LLC, a Delaware limited liability company (“Grantor”) granted a security
interest and mortgage lien to or for the benefit of Administrative Agent,
covering the Property (defined below), including the Realty Collateral (as
defined in the Senior Mortgages) described on Exhibit A attached hereto. As used
herein, “Property” shall mean the Mortgaged Property, as such term is defined in
the Senior Mortgages.

D. Holly is the current owner of certain rights and interests under and pursuant
to the provisions of that certain Tankage, Loading Rack and Crude Oil Receiving
Throughput Agreement (Cheyenne) dated effective as of November 1, 2011, by and
between Frontier Refining LLC, a Delaware limited liability company (“Frontier
Refining”) and Grantor (together with any amendments, restatements or
modifications from time to time made thereto, the “Throughput Agreement”).

E. Holly is the current Mortgagee of certain liens and security interests in a
portion of the Property (the “Subordinated Liens”) under and pursuant to the
provisions of that certain Mortgage (with Security Agreement and Financing
Statement) (the “Holly Mortgage”) dated effective as of January 31, 2012
executed by Grantor to and for the benefit of Holly, securing the Obligations
(as defined in the Holly Mortgage and referred to herein as the “HEP
Obligations”), such Holly Mortgage being recorded (or to be recorded) in Laramie
County, Wyoming.

F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Throughput Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, Mortgage or security instrument
granted by a Purchaser (as defined in Section 3 below) or any subsequent
purchaser of any portion of the Mortgaged Property (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time, a “Future Senior Mortgage”) that secures debt and obligations
of, and other extensions of credit to, such Purchaser or purchaser (together
with the Secured Obligations (as defined in the Senior Mortgages), referred to
herein as the “Senior Secured Obligations”) and Administrative Agent has agreed
that it and any such Purchaser at foreclosure of a Senior Mortgage shall
recognize and not disturb or extinguish the Holly Mortgage, all on the terms and
conditions hereinafter set forth.

 

Attachment 1-2



--------------------------------------------------------------------------------

AGREEMENTS:

NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:

1. Subordination of Holly Mortgage.

(a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Throughput Agreement (including Holly’s right to quiet enjoyment under
the Throughput Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Throughput
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, Mortgage,
assignment, security agreement, financing statement or other security document,
other than, with respect to clause (ii), the Senior Loan Documents and the
Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor, on the one hand, and Holly, on the other hand, the obligations of
Grantor, which are absolute and unconditional, to perform the HEP Obligations in
accordance with their terms.

(b) Notwithstanding anything herein or in the Holly Mortgage to the contrary,
Holly hereby acknowledges and agrees, and Grantor by its consent to this
Agreement acknowledges and agrees, that (i) in the event that any of the terms
or provisions of this Agreement conflict with any terms or provisions of the
Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the Mortgagee of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Mortgagee.

2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:

(a) Until the Senior Secured Obligations have been indefeasibly paid in full,
all commitments to extend credit under the Credit Agreement (or if applicable,
any agreement governing obligations secured by a Future Senior Mortgage) have
terminated, and all letters of credit issued thereunder have been terminated and
returned (the “Senior Obligations Payment Date”), Holly will not (i) commence
any foreclosure (whether a judicial foreclosure or non-judicial foreclosure) of
the Holly Mortgage, (ii) accept a deed or assignment in lieu of foreclosure,
(iii) otherwise exercise any of its rights or remedies under the Holly Mortgage,
or (iv) take any Enforcement Action.

 

Attachment 1-3



--------------------------------------------------------------------------------

(b) Holly agrees that, until the Senior Obligations Payment Date has occurred:

(i) it will not take or cause to be taken any action, the purpose or effect of
which is to make any Subordinated Lien pari passu with or senior to, or to give
Holly any preference or priority relative to, the liens and security interests
with respect to the Senior Secured Obligations;

(ii) it will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of an Insolvency Proceeding (as herein defined)) or otherwise, any foreclosure,
sale, lease, exchange, transfer or other disposition of the Mortgaged Property
(as defined in the Holly Mortgage and with the same meaning herein as therein
defined) by any of the Senior Beneficiaries or any other Enforcement Action
taken by or on behalf of any of the Senior Beneficiaries;

(iii) it has no right to (A) direct any of the Senior Beneficiaries to exercise
any right, remedy or power with respect to the Mortgaged Property or pursuant to
the Senior Loan Documents or any Future Senior Mortgage or (B) consent or object
to the exercise by any of the Senior Beneficiaries of any right, remedy or power
with respect to the Mortgaged Property or pursuant to the Senior Loan Documents
or any Future Senior Mortgage or to the timing or manner in which any such right
is exercised or not exercised (or, to the extent they may have any such right
described in this clause (iii), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(iv) it will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any of the Senior
Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and

(v) the Senior Beneficiaries shall have the prior right to collect and receive
any and all proceeds which may be paid or distributed in respect of the
Mortgaged Property in any Insolvency Proceeding or otherwise arising from any
sale or other disposition of the Mortgaged Property.

(c) Until the Senior Obligations Payment Date has occurred, Holly agrees that it
shall not, in, or in connection with, any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the

 

Attachment 1-4



--------------------------------------------------------------------------------

terms and the limitations imposed hereby; provided further, that if no proof of
claim is filed in any Insolvency Proceeding with respect to the HEP Obligations
by the 10th day prior to the bar date for such proof of claim, the Senior
Beneficiaries may (but shall have no duty or obligation to), after notice to
Holly, file such proof of claim, provided that the foregoing shall not confer to
any Senior Mortgagee the right to vote on behalf of Holly in any insolvency
proceeding.

(d) Until the Senior Obligations Payment Date has occurred, whether or not an
Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.

(e) To the extent required, Holly hereby consents to the liens and security
interests created by the Senior Mortgages and any Future Senior Mortgage, and
Holly shall not object to or contest, or support any other person or entity in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any lien or security interest in the Mortgaged Property
granted in favor of any of the Senior Beneficiaries. Notwithstanding any failure
by any of the Senior Beneficiaries or Holly or their respective representatives
to perfect their liens in the Mortgaged Property or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of the
liens in the Mortgaged Property granted in favor of any of the Senior
Beneficiaries or Holly, the priority and rights as between any of the Senior
Beneficiaries and Holly and its representatives with respect to the Mortgaged
Property shall be as set forth herein.

As used in this Section 2, the following terms shall have the following
meanings:

“Enforcement Action” means any demand for payment or acceleration thereof, the
bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Throughput Agreement, nor the
filing of a proof of claim in an Insolvency Proceeding, shall constitute an
Enforcement Action.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the

 

Attachment 1-5



--------------------------------------------------------------------------------

foregoing events whether under the United States Bankruptcy Code, as amended
from time to time or any similar federal, state or foreign bankruptcy,
insolvency, reorganization, receivership or similar law.

3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative Agent,
any other Credit Party or any other person (Administrative Agent, any other
Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Throughput Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.

4. Throughput Agreement. Administrative Agent recognizes and confirms that the
Throughput Agreement, and the rights and interests of Holly thereunder, shall in
no way be restricted, limited or otherwise affected by this Agreement, the Holly
Mortgage, the Senior Mortgages, any Future Senior Mortgage, the Security
Instruments or any liens or security interests thereof; provided, however, that,
Holly agrees that nothing in the Throughput Agreement shall (a) prevent any
Purchaser or subsequent purchaser from owning or operating the Mortgaged
Property, so long as such Purchaser or subsequent purchaser shall have assumed,
and be in compliance with, Grantor’s obligations under the Throughput Agreement
and shall have executed an “SNDA” as defined in, and in accordance with, Article
6 of the Holly Mortgage, or (b) be deemed to invalidate or require the release
of any Senior Mortgagee’s liens in the Mortgaged Property in connection with the
exercise by Holly of a purchase option under the Throughput Agreement or
otherwise. Holly shall not amend, modify or supplement the Throughput Agreement
without the prior written consent of the Majority Banks (as defined in the
Credit Agreement); provided, that, such amendments, modifications or supplements
may be made without the consent of the Majority Banks if such amendments,
modifications or supplements (i) individually or in the aggregate, are not
materially adverse to the rights of the Administrative Agent or the Financial
Institutions, and (ii) individually or in the aggregate, do not materially
decrease the economic benefit that Grantor would have otherwise received
pursuant to such agreement. Administrative Agent, both for itself and for any
Purchaser, further agrees that upon any Foreclosure Event, the Throughput
Agreement shall not be terminated or affected thereby, nor shall Holly’s right
to ship or store petroleum products through the pipelines or in the terminals,
respectively, constituting a portion of the Property in accordance with the
provisions of the Throughput Agreement (or any other rights of Holly under the
Throughput Agreement) be affected or disturbed because of the Foreclosure Event,
but rather the Throughput Agreement shall continue in full force and effect as
direct obligations between the Purchaser and Holly, upon all of the terms,
covenants and conditions set forth in the Throughput Agreement.

 

Attachment 1-6



--------------------------------------------------------------------------------

Neither Administrative Agent nor any Purchaser shall claim, or seek
adjudication, that the Throughput Agreement has been terminated or otherwise
adversely affected by any Foreclosure Event. Notwithstanding the foregoing, in
the event that the Throughput Agreement is rejected in bankruptcy or is
otherwise terminated, the Purchaser shall, promptly upon request by Holly, enter
into a Throughput Agreement with Holly on substantially the same terms (and with
tariffs and minimum volumes commensurate with those then applicable under the
Throughput Agreement) and conditions as the rejected or terminated Throughput
Agreement, but having a term commencing on the date on which Purchaser acquired
title to any portion of the Property. The immediately preceding sentence shall
be deemed to be a covenant running with the land and shall be binding on any
person or entity that acquires title to all or party of the Property by, through
or under a Senior Mortgage.

5. Attornment With Respect to the Throughput Agreement. Upon the occurrence of
any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser shall
accept such attornment, and the Purchaser and Holly shall be bound to each other
under all of the terms, provisions, covenants and conditions of the Throughput
Agreement; provided, that, except for Holly’s express rights and remedies under
the Throughput Agreement, in no event shall the Purchaser be liable for any act,
omission, default, misrepresentation, or breach of warranty of Grantor (or any
owner of the Mortgaged Property prior to such Purchaser) or obligations accruing
prior to Purchaser’s actual ownership of the Property. The provisions of this
Agreement regarding attornment by Holly shall be self-operative and effective
without the necessity of execution of any new document on the part of any party
hereto or the respective heirs, legal representatives, successors or assigns of
any such party. Holly agrees, however, to execute and deliver upon the request
of Purchaser, any instrument or certificate which in the reasonable judgment of
Purchaser may be necessary or appropriate to evidence such attornment.

6. Estoppel Certificate. Holly agrees to execute and deliver from time to time,
upon the request of any of the Senior Beneficiaries, a certificate regarding the
status of the Throughput Agreement, consisting of statements, if true (or if
not, specifying why not), (a) that the Throughput Agreement is in full force and
effect, (b) the date through which payments have been paid, (c) the date of the
commencement of the term of the Throughput Agreement, (d) the nature of any
amendments or modifications of the Throughput Agreement, (e) to Holly’s actual
knowledge without investigation, no default, or state of facts which with the
passage of time or notice (or both) would constitute a default, exists under the
Throughput Agreement, (f) to Holly’s actual knowledge without investigation, no
setoffs, recoupments, estoppels, claims or counterclaims exist against Grantor
under the Throughput Agreement, and (g) such other factual matters as may be
reasonably requested.

7. [Intentionally Omitted].

8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.

 

Attachment 1-7



--------------------------------------------------------------------------------

9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage prepaid, return receipt requested,
(b) nationally recognized overnight delivery service, or (c) telecopier or
email, addressed as follows:

 

If to Administrative Agent:    Wells Fargo Bank, N.A.    1700 Lincoln Street,
6th Floor,    Denver, Colorado 80203    Attention: Suzanne F. Ridenhour   
Facsimile: 303.863-4522 If to Holly:    HollyFrontier Corporation    2828 N.
Harwood, Suite 1300    Dallas, Texas 75201    Attn: President    Email address:
president@hollyfrontier.com with a copy, which shall not constitute notice, but
is required in order to give proper notice, to:    HollyFrontier Corporation   
2828 N. Harwood, Suite 1300    Dallas, Texas 75201    Attn: General Counsel   
Email address: generalcounsel@hollyfrontier.com

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.

10. Binding Effect. This Agreement shall be binding upon Administrative Agent,
Holly and any Purchaser and inure to the benefit of the Senior Beneficiaries and
Holly and their respective successors and assigns. Grantor has assigned to
Administrative Agent its rights hereunder, and Grantor has assigned to
Administrative Agent its rights under the Throughput Agreement by way of a
collateral assignment. The parties agree that any person that shall become the
owner of any of the rights of Grantor hereunder, or any of the rights of Grantor
under the Throughput Agreement by reason of foreclosure (whether a judicial
foreclosure or non-judicial foreclosure and including, without limitation,
Administrative Agent) or the acceptance of a deed or assignment in lieu of
foreclosure or otherwise shall (a) have the same rights as Grantor hereunder,
and Grantor under the Throughput Agreement, including, without limitation, under
this Section 10, and (b) be bound by and subject to all of the terms,
provisions, covenants and conditions of this Agreement.

 

Attachment 1-8



--------------------------------------------------------------------------------

11. General Definitions. The term “Administrative Agent” as used herein shall
include the successors and assigns of Administrative Agent. The term “Grantor”
as used herein shall include the successors and assigns of Grantor under the
Throughput Agreement, but shall not mean or include Administrative Agent. The
term “Property” as used herein shall mean the Property, the improvements now or
hereafter located thereon and the estates therein encumbered by the Senior
Mortgages. The term “Holly” as used herein shall include the successors and
assigns of Holly hereunder and under the Throughput Agreement including, without
limitation, any Holly Successor.

12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.

13. Governing Law. This Agreement shall be governed by and construed under the
laws of the State in which the Property is located.

14. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.

15. Further Assurances. Without unreasonable delay and to the extent requested
by Grantor, subject to Section 4 hereof and Article 6 of the Holly Mortgage,
Holly will enter into new Subordination, Non-Disturbance and Attornment
Agreements, if necessary or advisable, to facilitate the extension, amendment,
supplement, restatement, replacement or refinancing of the indebtedness under
the Credit Agreement.

16. Throughput Agreements. Notwithstanding the fact that Holly is not a party to
the Throughput Agreement in effect as of the date of this Agreement, for the
purpose of this Agreement, Holly agrees to be bound by the terms of the
Throughput Agreement to which Frontier Refining is bound. Holly acknowledges
that (i) Frontier Refining is a wholly-owned subsidiary of Holly, and (ii) the
Throughput Agreement governs the operation of the pipelines that constitute a
portion of the collateral under the Holly Mortgage, and, as a result, Holly will
receive substantial benefit in connection with the Throughput Agreement.

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Attachment 1-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ADMINISTRATIVE AGENT:        WELLS FARGO BANK, N.A., as Administrative Agent    
   By:  

 

       Name:  

 

        Title:   

 

HOLLY:        HOLLYFRONTIER CORPORATION, a Delaware corporation

       By:  

 

       Name:  

 

        Title:   

 

 

Attachment 1-10



--------------------------------------------------------------------------------

GRANTOR’S CONSENT

The undersigned hereby consents to the foregoing Subordination, Non-Disturbance
and Attornment Agreement and, without limitation, agrees to the provisions of
Section 1 thereof.

 

CHEYENNE LOGISTICS LLC, a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

 

Attachment 1-11



--------------------------------------------------------------------------------

 

THE STATE OF                 §    § COUNTY OF                     §

THIS INSTRUMENT was acknowledged before me on January     , 2012, by
                            ,                      of Wells Fargo Bank, N.A., a
national banking association, as Administrative Agent, on behalf of such
national banking association.

 

 

     My Commission Expires          

 

     Notary Public in and for the State of                          

 

     Printed Name of Notary

 

Attachment 1-12



--------------------------------------------------------------------------------

 

THE STATE OF TEXAS      §      § COUNTY OF DALLAS      §

THIS INSTRUMENT was acknowledged before me on January     , 2012, by
                            ,                     of HollyFrontier Corporation,
a Delaware corporation, on behalf of such corporation.

 

 

     My Commission Expires          

 

     Notary Public in and for the State of Texas     

 

     Printed Name of Notary

 

Attachment 1-13



--------------------------------------------------------------------------------

 

THE STATE OF TEXAS      §      § COUNTY OF DALLAS      §

This instrument was acknowledged before me on January     , 2012, by
                            ,                      of Cheyenne Logistics LLC, a
Delaware limited liability company, on behalf of said limited liability company.

 

 

     My Commission Expires          

 

     Notary Public in and for the State of Texas     

 

     Printed Name of Notary

 

Attachment 1-14



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF REALTY COLLATERAL

Parcel 1

(Refined Products Truck Loading Rack)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined at
the “Refined Products Loading Rack”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 2618.15 feet
S42°52’48”W of the NE corner of Section 5; thence S77°12’49”E a distance of
263.13 feet (80.201 meters) to a point; thence S26°12’16”E a distance of 367.85
feet (112.122meters) to a point; thence S 63°47’44”W a distance of 250.00 feet
(76.200 meters) to a point; thence N26°12’16”W a distance of 533.41 feet
(162.584 meters) to a point; thence N63°47’44”E a distance of 45.49 feet (13.864
meters) to the Point of Beginning.

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 2

(Tank Nos. 1-013, 1-014, 1-015, 1-016, 1-017, 1-021, 1-027, 1-028,

1-032, 1-033, 1-040, 1-048 1-049, 1-106, and 1-107)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 106, 107, 13, 14, 15, 16, 17, 21, 27, 28, 32, 33, 40, 48,
and 49. The boundary of said parcel being more particularly described as
follows:

Beginning at the northwest corner, said corner being 2401.59 feet S48°27’49”W of
the NE corner of Section 5; thence N63°49’26”E a distance of 465.00 feet
(141.732 meters) to a point; thence S26°12’16”E a distance of 534.22 feet
(162.832 meters) to a point; thence N63°47’44”E a distance of 85.00 feet (25.908
meters) to a point; thence S26°12’16”E a distance of 90.00 feet (27.432 meters)
to a point; thence S63°47’44”W a distance of 90.00 feet (27.432 meters) to a
point; thence S26°12’16”E a distance of 195.55 feet (59.603 meters) to a point;
thence S63°56’07”W a distance of 50.00 feet (15.240 meters) to a point; thence
N26°12’16”W a distance of 195.42 feet (59.566 meters) to a point; thence
S63°47’44”W a distance of 75.00 feet (22.860 meters) to a point; thence
S26°12’16”E a distance of 85.00 feet (25.908 meters) to a point; thence
S63°47’44”W a distance of 189.94 feet (57.893 meters) to a point; thence
N26°12’16”W a distance of 85.00 feet (25.908 meters) to a point; thence
N63°47’44”E a distance of 100.03 feet (30.490 meters) to a point; thence
N26°10’34”W a distance of 90.00 feet (27.432 meters) to a point; thence
S63°47’44”W a distance of 100.00 feet (30.480 meters) to a point; thence
N26°10’34”W a distance of 279.49 feet (85.189 meters) to a point; thence
S63°47’44”W a distance of 145.28 feet (44.281 meters) to a point; thence
N26°12’16”W a distance of 254.96 feet (77.713 meters) to a point, said point
being the Point of Beginning.

 

Attachment 1-15



--------------------------------------------------------------------------------

The above parcel of land containing 6.0 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 3

(Tank Nos. 1-020, 1-029, 1-050, 1-051, 1-052, 1-053,

1-054, 1-055, 1-056, 1-058, 1-090 and 1-091)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 90, 91, 56, 50, 51, 54, 52, 55, 53, 58, 20, and 29. The
boundary of said parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1892.53 feet S46°24’53”W of
the NE corner of Section 5; to a point; thence N63°44’44”E a distance of 313.33
feet (95.502 meters) to a point; thence S26°03’53”E a distance of 142.48 feet
(43.429 meters) to a point; thence N 63°56’07”E a distance of 140.00 feet
(42.672 meters) to a point; thence S26°03’53”E a distance of 367.00 feet
(111.862 meters) to a point; thence S 26°03’53”E a distance of 184.57 feet
(56.257 meters) to a point; thence S 63°47’44”W a distance of 321.63 feet
(98.034 meters) to a point; thence N26°12’16”W a distance of 90.00 feet (27.432
meters) to a point; thence N 63°47’44”E a distance of 35.00 feet (10.668 meters)
to a point; thence N26°12’16”W a distance of 129.27 feet (39.400 meters) to a
point; thence N63°44’44”E a distance of 80.00 feet (24.384 meters) to a point;
thence N26°12’16”W a distance of 165.00 feet (50.292 meters) to a point; thence
S63°44’44”W a distance of 245.00 feet (74.676 meters) to a point; thence
N26°12’16”W a distance of 310.00 feet (94.488 meters) to the Point of Beginning.

The above parcel of land containing 5.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 4

(Tank Nos. 1-093, 1-094, and 1-095)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following Tanks: 93, 94, and 95. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 2051.54 feet S18°10’49”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 80.00
feet (24.384 meters) to a point; thence S26°03’53”E a distance of 70.26 feet
(21.415 meters) to a point; thence southeast a distance of 9.74 feet (2.969
meters) along a tangential curve concave northeast having a radius of 3065.00
feet (934.214 meters) and a central angle of 00°10’56”; to a point; thence
S63°56’07”W a distance of 80.02 feet (24.389 meters) to a point; thence
N26°03’53”W a distance of 80.00 feet (24.384meters) to the Point of Beginning.

 

Attachment 1-16



--------------------------------------------------------------------------------

The above parcel of land containing 0.1 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 5

(Four Crude Oil LACTS Units)

A parcel situate in the NE1/4 of Section 5, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the “Crude LACTS Unit”. The boundary of said parcel being more particularly
described as follows:

Beginning at the northwest corner, said corner being 1435.52 feet S27°15’55”W of
the NE corner of Section 5; to a point; thence N63°56’07”E a distance of 160.00
feet (48.768 meters) to a point; thence S67°32’22”E a distance of 135.21 feet
(41.212 meters) to a point; thence S47°28’57”W a distance of 260.20 feet (79.310
meters) to a point; thence N26°03’53”W a distance of 175.00 feet (53.340 meters)
to the Point of Beginning.

The above parcel of land containing 0.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 6

(Tank Nos. 2-015, 2-016, 2-017, 2-020, 2-021, 2-022, 2-023, 2-028,

2-034, 2-035, 2-036, 2-070, 2-071, 2-100, 2-101, 2-102, 2-104 and 2-105)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 15, 16, 17, 20, 21, 22,
23, 28, 34, 35, 36, 70, 71, 100, 101, 102, 104, and 105. The boundary of said
parcel being more particularly described as follows:

Beginning at the northwest corner, said corner being 1047.11 feet S39°14’59”W of
the NE corner of Section 5; to a point; thence N63°47’10”E a distance of 736.38
feet (224.450 meters) to a point; thence N63°47’10”E a distance of 89.79 feet
(27.368 meters) to a point; thence east a distance of 155.88 feet (47.513
meters) along a non-tangential curve concave north having a radius of 6010.00
feet (1831.852 meters) and a central angle of 1°29’10”; to a point; thence
S00°00’00”E a distance of 191.71 feet (58.435 meters) to a point; thence
S90°00’00”E a distance of 80.00 feet (24.384 meters) to a point; thence
S00°00’00”W a distance of 95.00 feet (28.956 meters) to a point; thence
N90°00’00”W a distance of 180.00 feet (54.864 meters) to a point; thence
S00°00’00”W a distance of 195.00 feet (59.436 meters) to a point; thence
N90°00’00”W a distance of 135.00 feet (41.148 meters) to a point; thence
S00°00’00”W a distance of 90.00 feet (27.432 meters) to a point; thence
N89°41’14”W a distance of 303.77 feet (92.589 meters) to a point; thence
S00°18’46”W a distance of 155.00 feet (47.244meters) to a point; thence
N82°04’49”W a distance of 169.19 feet (51.570 meters) to a point; thence
N26°03’53”W a distance of 419.99 feet (128.014 meters) to the Point of
Beginning.

 

Attachment 1-17



--------------------------------------------------------------------------------

The above parcel of land containing 8.9 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 7

(Tank Nos. 2-060, 2-061, 2-062, 2-063 and 2-067)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel encompassing
the following tanks: 60, 61, 62, 63, 67. The boundary of said parcel being more
particularly described as follows:

Beginning at the northwest corner, said corner being 991.00 feet S09°14’44”E of
the NE corner of Section 5; to a point; thence N00°00’00”E a distance of 130.00
feet (39.624 meters) to a point; thence S90°00’00”E a distance of 175.00 feet
(53.340 meters) to a point; thence S00°00’00”W a distance of 75.00 feet (22.860
meters) to a point; thence N90°00’00”W a distance of 65.00 feet (19.812 meters)
to a point; thence S00°00’00”W a distance of 55.00 feet (16.764 meters) to a
point; thence N90°00’00”W a distance of 110.00 feet (33.528 meters) to the Point
of Beginning.

The above parcel of land containing 0.4 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 8

(Tank Nos. 2-072, 2-073, 2-074 and 2-075)

A parcel situate in the NE1/4 of Section 5 and the NW1/4 of Section 4, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel encompassing the following tanks: 72, 73, 74, and 75. The
boundary of said parcel being more particularly described as follows:

Beginning at the northeast corner, said corner being 1448.28 feet S15°00’04”W of
the NE corner of Section 5; said corner monumented by a  3/4” x 24” rebar with a
1  1/2” aluminum cap stamped PE PLS 9283; thence N63°56’07”E a distance of
147.49 feet (44.956 meters) to a point; thence S26°03’53”E a distance of 245.00
feet (74.676 meters) to a point; thence N63°56’07”E a distance of 220.00 feet
(67.056 meters) to a point; thence S26°03’53”E a distance of 400.00 feet
(121.920 meters) to a point; thence S63°56’07”W a distance of 160.00 feet
(48.768 meters) to a point; thence N26°03’53”W a distance of 310.00 feet (94.488
meters) to a point; thence S63°56’07”W a distance of 207.49 feet (63.244 meters)
to a point; thence N26°03’53”W a distance of 269.50 feet (82.144 meters) to a
point; thence N26°03’53”W a distance of 65.50 feet (19.964 meters) to the Point
of Beginning.

 

Attachment 1-18



--------------------------------------------------------------------------------

The above parcel of land containing 2.7 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 9

(Two Propane Loading Spots)

A parcel situate in the NW1/4 of Section 4, Township 13 North, Range 66 West, of
the Sixth Principle Meridian, Laramie County, Wyoming. Said parcel defined as
the “LPG Loading & Unloading Dock”. The boundary of said parcel being more
particularly described as follows:

Beginning at the northeast corner, said corner being 3728.67 feet S74°53’31”W of
the NE corner of Section 4; thence S02°52’25”W a distance of 200.00 feet (60.960
meters); thence N87°07’35”W a distance of 50.00 feet (15.240 meters); thence
N02°52’25”E a distance of 200.00 feet (60.960 meters); thence S87°07’35”E a
distance of 50.00 feet (15.240 meters) to the point of beginning.

The above parcel of land containing 0.2 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

Parcel 10

(Pipeline Easement)

A parcel situate in the NW1/4 of Section 4 and the NE1/4 of Section 5, Township
13 North, Range 66 West, of the Sixth Principle Meridian, Laramie County,
Wyoming. Said parcel defined at the “Pipeline Easement”. The boundary of said
parcel being more particularly described as follows:

Beginning at the northeast corner of said parcel, said corner being 527.07 feet
S04°36’50”W of the NE corner of Section 5; thence S85°00’51”E a distance of
57.02 feet (17.379 meters) to a point; thence S00°38’13”W a distance of 598.12
feet (182.309 meters) to a point; thence S88°54’22”W a distance of 41.07 feet
(12.519 meters) to a point; thence S02°20’56”W a distance of 70.33 feet (21.436
meters) to a point; thence N87°39’04”W a distance of 9.17 feet (2.796 meters) to
a point; thence S23°42’20”W a distance of 70.42 feet (21.464 meters) to a point;
thence S60°19’01”E a distance of 44.53 feet (13.572 meters) to a point; thence
S09°52’15”E a distance of 134.30 feet (40.935 meters) to a point; thence
S04°08’32”E a distance of 86.91 feet (26.490 meters) to a point; thence
S65°23’34”W a distance of 93.43 feet (28.477 meters) to a point; thence
S24°36’26”E a distance of 13.79 feet (4.203 meters) to a point; thence
S78°18’41”E a distance of 58.03 feet (17.686 meters) to a point; thence
S11°41’19”W a distance of 20.00 feet (6.096 meters) to a point; thence
N78°18’41”W a distance of 43.34 feet (13.209 meters) to a point; thence
S24°36’26”E a distance of 62.13 feet (18.938 meters) to a point; thence
S61°54’06”W a distance of 56.80 feet (17.314 meters) to a point; thence
N27°08’41”W a distance of 32.02 feet (9.760 meters) to a point; thence
S63°29’56”W a distance of 47.36 feet (14.436 meters) to a point; thence
N50°44’04”W a distance of 22.69 feet (6.916 meters) to a point; thence
N39°15’56”E a distance of 20.00 feet (6.096 meters) to a point; thence

 

Attachment 1-19



--------------------------------------------------------------------------------

S50°44’04”E a distance of 9.76 feet (2.975 meters) to a point; thence
N63°29’55”E a distance of 71.65 feet (21.838 meters) to a point; thence
N25°02’54”W a distance of 53.17 feet (16.205 meters) to a point; thence
N77°38’15”W a distance of 110.08 feet (33.552 meters) to a point; thence
N29°58’48”W a distance of 25.55 feet (7.786 meters) to a point; thence
N56°07’26”E a distance of 17.11 feet (5.214 meters) to a point; thence
N11°55’04”W a distance of 25.72 feet (7.838 meters) to a point; thence
N56°55’04”W a distance of 7.69 feet (2.344 meters) to a point; thence
N33°04’56”E a distance of 20.00 feet (6.096 meters) to a point; thence
S56°55’04”E a distance of 15.98 feet (4.869 meters) to a point; thence
S11°55’04”E a distance of 55.35 feet (16.870 meters) to a point; thence
S77°38’15”E a distance of 85.38 feet (26.025 meters) to a point; thence
N65°23’34”E a distance of 91.95 feet (28.028 meters) to a point; thence
N04°08’32”W a distance of 72.03 feet (21.953 meters) to a point; thence
N09°52’15”W a distance of 123.88 feet (37.759 meters) to a point; thence
N60°19’01”W a distance of 53.12 feet (16.192 meters) to a point; thence
N23°42’20”E a distance of 109.85 feet (33.483 meters) to a point; thence
N02°20’56”E a distance of 61.93 feet (18.876 meters) to a point; thence
N88°54’22”E a distance of 40.50 feet (12.345 meters) to a point; thence
N00°38’13”E a distance of 560.18 feet (170.744 meters) to a point; thence
N85°00’51”W a distance of 38.48 feet (11.729 meters) to a point; thence
N04°59’07”E a distance of 20.00 feet (6.096 meters) to the Point of Beginning.

The above parcel of land containing 0.8 acres more or less and subject to all
easements and or rights of way that may have been legally acquired.

 

Attachment 1-20